        Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 1 of 8



                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________________________

MICHELLE HAMILTON                  :
                                   :    No.:
     v.                            :
                                   :
ALBERT EINSTEIN HEALTHCARE NETWORK :    JURY TRIAL DEMANDED
t/a EINSTEIN HEATHCARE NETWORK     :
________________________________________________________________


                         CIVIL ACTION COMPLAINT


       COMES NOW, Plaintiff, by counsel, and complains of

defendant as follows:



                               JURISDICTION

       1.   This matter has federal jurisdiction pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et

seq.    This Complaint has been filed within 90 days after

issuance of a Notices of Right to Sue by the EEOC which occurred

on August 6, 2021.



                                 PARTIES

       2.   Plaintiff Michelle Hamilton, is an adult individual who

resides at 402 Lynrose Court, King of Prussia, PA 19406.

       3.    The defendant, Albert Einstein Healthcare Network t/a

Einstein Healthcare Network, is a non-profit corporation which is

licensed to transact business in the Commonwealth of Pennsylvania
      Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 2 of 8



with a principal place of business located at 5501 Old York Road,

Philadelphia PA 19141, which is in this Judicial District in

Philadelphia County, PA.

     4.   At all times material hereto, defendant employed

hundreds of people in the Commonwealth of Pennsylvania.



                                 FACTS

                   Plaintiff’s Religious Beliefs

     5.   At all times material hereto, plaintiff’s religion was

Jehovah’s Witnesses.

     6.   Plaintiff has been a member of the Jehovah’s Witnesses

since about May 27, 2000.

     7.   Plaintiff attends church services every week at Kingdom

Hall of Jehovah’s Witnesses in Wayne, PA and she has been active

in various church programs over the past 21 years including

preaching and witnessing work.



                       Plaintiff’s Employment

     8.   Plaintiff became a certified medical assistant in about

June 1996.

     9.   Plaintiff commenced employment with defendant in about

January 2005 as part of defendant’s Central Processing

Department as a per diem laboratory assistant and was moved to

full time in about 2006/2007, and most recently voluntarily
        Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 3 of 8



moved back to per diem in 2009 when she returned to school to

pursue a nursing degree.

     10.   As a per diem, plaintiff and all other per diem

laboratory assistants were working all hours that they desired

depending upon their schedules and availability of work.

     11.   Sasha Voshe (non-Jehovah’s Witness) became plaintiff’s

supervisor in about 2014 when she became Director of all

laboratories.

     12.   Prior to 2014, Ms. Voshe mentioned having a bad

experience with Jehovah’s witnesses and that she did not like

them.

     13.   At all times material hereto, plaintiff’s lead was

Christine Lagore (non-Jehovah’s Witness, Lead Tech), commented

to plaintiff that “Your gang was at my door.”

     14.   Ms. Lagore had control of plaintiff’s work hours and

wages as a per diem laboratory assistant in that she controlled

nighttime scheduling of the individual per diem laboratory

assistants and thus had control of plaintiff’s work hours and

wages as a per diem laboratory assistant.

     15.   Peggy Wichowski (non-Jehovah’s Witness, Supervisor)

controlled daytime scheduling of the individual per diem

laboratory assistants and thus had control of plaintiff’s work

hours and wages as a per diem laboratory assistant.
      Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 4 of 8



    16.   Plaintiff has been the only per diem laboratory

assistant under Ms. Wichowski’s, Ms. Lagore’s and Ms. Voshe’s

supervision who was a Jehovah’s Witness.

    17.   Starting in 2017, Ms. Wichowski, Ms. Lagore and Ms.

Voshe reduced plaintiff’s weekly work hours significantly.

    18.   By 2019, her scheduled weekly work hours were reduced

by 85% as compared to 2016.

    19.   During the time-period between 2017 and 2019 in which

plaintiff’s schedule was reduced (hereinafter referred to as

“the time period”), she applied for other promotions with

defendant in the hope of increasing her work hours, but she was

denied an opportunity for an interview by Ms. Voshe.

    20.   During this same time period, other per diems (all

non-Jehovah’s Witnesses) were given more hours and/or were put

in full-time positions.

    21.   On October 28, 2019, plaintiff filed a claim of

discrimination with the EEOC claiming religious discrimination—

specifically, plaintiff claimed that she was singled out for

reduced work hours because of her religious beliefs.

    22.   Defendant thereafter began to increase plaintiff’s

hours after receiving notice of plaintiff’s claims in an effort

to cover up their continued discrimination.

    23.   Defendant’s actions of increasing plaintiff’s work

hours support plaintiff’s claims that defendant intentionally
      Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 5 of 8



targeted plaintiff for reduced work hours during the time period

set forth herein above.

    24.   As said, plaintiff contends that she was targeted for

reduced work hours due to her religious beliefs.

    25.   Plaintiff’s work hours were never thereafter

consistently raised to the same level as the other per diem

laboratory assistant.

    26.   In addition, plaintiff is still denied the opportunity

for promotion to a full-time position—most recently in about

May/June 2021 when she applied for the position of Lead Lab

Assistant.

    27.   This position was given to another former per diem per

laboratory assistant who was promoted three times since about

2017— she was promoted from per diem to part-time to full-time

to Lead on only 4 years, while plaintiff was denied an

interview for all promotions.

    28.   On November 19, 2020, she received the first negative

evaluation in nearly 16 years as an employee with defendant.

    29.   The evaluation was prepared by Ms. Wachowski based

upon false and misleading information.

    30.   In about December 2020, plaintiff filed a complaint

with the EEOC claiming retaliation by way of the poor review.

    31.   Plaintiff believes that the poor review was devised to

support defendant’s refusal to promote plaintiff.
         Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 6 of 8



    32.     Defendant acted by and through its agents, including

but not limited to Ms. Wichowski, Ms. Lagore and Ms. Voshe who

had authority to increase or decrease assigned work hours, hire,

fire, and/or discipline plaintiff.



                                   COUNT 1
                  TITLE VII-- RELIGIOUS DISCRIMINATION


    33.     Plaintiff repeats paragraphs 1-32 as if more fully set

forth herein.

    34.     Plaintiff’s religious beliefs was a motivating factor

in defendant and its agent’s decision to reduce plaintiff’s work

hours.

    35.     By and through its conduct, defendant violated Title

VII by intentionally discriminating against plaintiff and by

treating her in a disparate manner as compared to similarly

situated employees of other religions because of her religious

beliefs— Jehovah’s Witnesses.



    WHEREFORE, plaintiff demands that judgment be entered in

her favor on Count 1 against defendant for lost pay, lost

bonuses, lost benefits, other financial losses, compensatory

damages for emotional pain and suffering, punitive damages,

attorneys’ fees, costs, interest, and any other relief that this

Honorable Court deems to be fair and proper.
      Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 7 of 8



                               COUNT 2
                TITLE VII-- RELIGIOUS DISCRIMINATION


    36.   Plaintiff repeats paragraphs 1-35 as if more fully set

forth herein.

    37.   Plaintiff’s religious beliefs were a motivating factor

in defendant's and its agent’s decision to deny

plaintiff a promotion.

    38.   By and through its conduct, defendant and its agents

violated Title VII by intentionally discriminating against

plaintiff and by treating her in a disparate manner as compared

to similarly situated employees of other religions because of

her religious beliefs— Jehovah’s Witnesses.



    WHEREFORE, plaintiff demands that judgment be entered in

her favor on Count 2 against defendant for lost pay, lost

bonuses, lost benefits, other financial losses, compensatory

damages for emotional pain and suffering, punitive damages,

attorneys’ fees, costs, interest, and any other relief that this

Honorable Court deems to be fair and proper.



                                 COUNT 3
                         TITLE VII-- RETALIATION


    39.   Plaintiff repeats paragraphs 1-38 as if more fully set

forth herein.
      Case 2:21-cv-03655-MMB Document 1 Filed 08/17/21 Page 8 of 8



    40.   Defendant intentionally retaliated against plaintiff

in response to her complaints of religious discrimination by

denying her a promotion and an opportunity for promotion.

    41.   By and through its conduct, defendant violated Title

VII by intentionally retaliating against plaintiff because she

made a good faith complaint of religious discrimination.



    WHEREFORE, plaintiff demands that judgment be entered in

her favor on Count 3 against defendant for lost pay, lost

bonuses, lost benefits, other financial losses, compensatory

damages for emotional pain and suffering, punitive damages,

attorneys’ fees, costs, interest, and any other relief that this

Honorable Court deems to be fair and proper.



                           /s/ Samuel A. Dion
                           ____________________________
                           Samuel A. Dion, Esq.
                           Dion & Goldberger
                           1845 Walnut Street, Ste. 1199
                           Philadelphia, PA 19103
                           215-546-6033 (tel)
                           215-546-6269 (fax)
                           samueldion@aol.com
                           Attorneys for Plaintiff
